EXHIBIT 4.1 NUMBER SHARES INCORPORATED UNDER THE LAWS OF THE STATE OF COLORADO AUTHORIZED: 100,000,, SEE REVERSE FOR CERTAIN DEFINITIONS CUSIP 87164P103 This Certifies That is the owner of FULLY PAID AND NON-ASSESSABLE SHARES OF COMMON STOCK, $0. SYNERGY RESOURCES CORPORATION transferable on the books of this Corporation in person or by attorney upon surrender of this Certificate duly endorsed or assigned. This Certificate and the shares represented hereby are subject to the laws of the State of Colorado, and to the Articles of Incorporation and the Bylaws of the Corporation, as now or hereafter amended. This Certificate is not valid until countersigned by the Transfer Agent. In Witness Whereof, the Corporation has caused this Certificate to be singed by the facsimile signature of its duly authorized officers and to be sealed with the facsimile seal of the Corporation. Dated: President Secretary Countersigned: CORPORATE STOCK TRANSFER, INC. 3200 Cherry Creek South Drive, Suite 430 Denver, CO 80209 By Transfer Agent and Registrar Authorized Officer SYNERGY RESOURCES CORPORATION CORPORATE STOCK TRANSFER, INC. TRANSFER FEE: AS REQUIRED The following abbreviations, when used in the inscription on the face of this certificate, shall be construed as though they were written out in full according to applicable laws or regulations: TEN COM - as tenants in common TEN ENT -as tenants by the entireties UNIF GIFT MIN ACT - Custodian JT TEN -as joint tenants with right (Cust) (Minor) of survivorship and not as under Uniform Gifts to Minors tenants in common
